                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:17-CR-00293-MOC-DCK

 UNITED STATES OF AMERICA,                               )
                                                         )
                                                         )
                                                         )
 Vs.                                                     )                 ORDER
                                                         )
 TIMOTHY ANTHONY MOORE,                                  )
                                                         )
                      Defendant.                         )


       THIS MATTER is before the Court on defendant’s “Motion Requesting to be Heard on

the Merits for Government[‘]s Failure to Respond to Requested Relief under the First Step Act of

2018” (#35). That motion relates to defendant’s earlier “Motion Filed Pursuant to Title 18 U.S.C.

§ 3582(c)(2) in Light of the Fair Sentencing Act and Amendment 782 and/or The First Step Act

of 2018” (#34).

       Taking the earlier, substantive motion first, defendant contends in that pleading that this

Court erred in sentencing him on or about March 27, 2018, when it imposed a sentence of 108

months imprisonment and five years of supervised release based on his conviction.            That

conviction was based on a Plea Agreement to a Section 841 & 846 conspiracy to distribute and to

possess with intent to distribute crack cocaine. He contends that his advisory guidelines range

should have been 41 to 51 months based on his conclusion that “it takes at least 280 grams of

cocaine base to impose a sentence pursuant to the language of 21 U.S.C. § 841(b)(1)(A),” and that

he had only 28 grams of cocaine base in his possession. He argues that he should have been

sentenced under Section 841(b)(1)(C) based on that lower amount of substance. Review of the




                                                1
docket reveals that defendant did not appeal the conviction or sentence and that the Judgment has

now become final.

        Defendant seeks relief under 18 U.S.C. § 3582(c)(2) and asserts that relief is appropriate

under either the Fair Sentencing Act, as expressed in Sentencing Guideline Amendment 782, or

under the recently enacted First Step Act, or both. For the reasons that follow, defendant is entitled

to no relief.

        Amendment 782 was in effect at the time of defendant’s sentencing and was actually

applied, making no further relief available under Section 3582(c)(2). The Revised Presentence

Report provided that the 2016 Guidelines Manual was applied, PSR (#21) at ¶ 17, which fully

incorporated the reductions afforded under Amendment 782. The PSR went on to assign a base

offense level of 30, referencing

        that Moore had more than $17,500 in crack cocaine proceeds. At $30,000 per
        kilogram, Moore had the equivalent of 583 grams of crack cocaine, plus the 18.8
        grams of crack cocaine seized, and the 34.3 grams of cocaine that were seized which
        he planned to convert into crack cocaine.

Id. at ¶ 12. Further, defendant stipulated in the Plea Agreement that the applicable “amount of

cocaine base (“crack cocaine”) and crack cocaine equivalent that was known or reasonably

foreseeable by the Defendant was at least 280 grams but less than 840 grams, resulting in a base

offense level of 30.” Plea Agreement (#4) at 2; PSR (#21) at¶ 18. Thus, there is no basis for relief

under Section 3582(c)(2) as this Court applied the 2016 Guidelines Manual at the time of

defendant’s sentencing in 2018. Dillon v. United States, 560 U.S. 817, 827 (2010).

        As to the request for relief under the First Step Act, that law, as relevant here, makes the

Fair Sentencing Act’s crack reductions retroactive to sentencing that of occurred prior to the Fair

Sentencing Act’s 2010 enactment. That retroactivity has, however, no application to defendant as




                                                  2
defendant was sentenced in 2018 and has already had the benefit of the 2010 law and Amendment

782, as they were fully incorporated into the 2016 Guidelines Manual.

         As to the First Step Act’s reductions of enhanced penalties under Section 841(b)(1)(A),

those enhanced penalties (reducing the 20-year mandatory for those with one prior conviction and

reducing the mandatory life sentence for those with two prior convictions) were not in play in

defendant’s sentencing as he faced a mandatory minimum of 10 years. The 10-year mandatory is

not an enhanced minimum, but the minimum sentence required under Section 841(a)(1) based on

the quantity of the controlled substance, not prior convictions. Thus, the First Step Act is also

inapplicable as asserted in the instant motion.1

                                                       ***

         One final assertion deserves mention as this Court is concerned with both sentencing

fairness and maintaining an accurate record. As mentioned above, defendant’s offense of

conviction carried with it a mandatory minimum sentence of 10-years imprisonment based on the

amount of controlled substance, which would have been a 120-month sentence. He contends,

however, that he “received 108 months of imprisonment because he had less than 280 grams of

cocaine base.” Motion (#34) at 2. This is a patently incorrect statement as the below-guidelines

sentence was not based on a finding that the amount was less than 280 grams but was based entirely

on a government motion for a downward departure unrelated to drug quantity. See Statement of

Reasons (#30) at 2.




1
  The Court has addressed only those aspects of the First Step Act asserted in the motion or that could be based on a
fair reading of the motion. The Court has not addressed other provisions of the Act which are patently inapplicable,
such as relief available for qualified elderly inmates. Further, resolution of this FSA motion is not intended to impair
the ability of the Federal Defender, who is undertaking a systematic review of all relevant convictions in this district,
to file any motion.

                                                           3
       Finally, having determined that defendant is not entitled to relief under either provision,

the Court will summarily deny the second Motion (#35) as moot as no response was necessary for

this Court to dispose of this motion.



                                          ORDER

       IT IS, THEREFORE, ORDERED that defendant’s “Motion Requesting to be Heard on

the Merits for Government[’]s Failure to Respond to Requested Relief under the First Step Act of

2018” (#35) and “Motion Filed Pursuant to Title 18 U.S.C. § 3582(c)(2) in Light of the Fair

Sentencing At and Amendment 782 and/or The First Step Act of 2018” (#34) are DENIED.



       The Clerk of Court is instructed to send courtesy copies of this Order to AFD Josh

Carpenter and AUSA Amy Ray.



                                           Signed: February 28, 2019




                                                4
